Title: To James Madison from Jacob Wagner, 22 July 1802
From: Wagner, Jacob
To: Madison, James


Dear Sir
Philada. 22 July 1802
A relapse of my complaint prevented me from sooner rendering my best thanks for the favor of your last and expressing my sensibility at the obliging expressions it contains.
The habits I have contracted by a long employment in the Department of State and the additional attachment produced by the personal qualities of its head, made my retirement a painful event to myself: and could I anticipate such a stability of health, arriving within a reasonable time, as would enable me to resume my functions, I would not hesitate to promise a return. I flatter myself however that I shall have it in my power to visit the City of Washington at the meeting of Congress, and to render some assistance to my former colleagues in the pressure of business it will occasion. In the mean time I cannot expect my salary to continue while I am not performing the duties it requires. With the highest respect & esteem I have the honor to remain, Dr sir, Your most obed. servt.
Jacob Wagner
 

   
   RC (DLC). Docketed by JM.



   
   Letter not found.



   
   The account listing salaries paid to State Department personnel for the quarter ending 30 Sept. 1802, dated 8 Oct. 1802, shows no payment to Wagner for the period (DNA: RG 217, First Auditor’s Accounts, no. 13,827).


